Title: To Alexander Hamilton from Ebenezer Stevens, 8 June 1799
From: Stevens, Ebenezer
To: Hamilton, Alexander


          
            Majr Genl Alexr Hamilton
            Sir
            New York 8th June 1799
          
          The Contractor informs me the provissions, under Smiths Contract is not issued out to the Troops, notwithstanding your order to Lieutt Dayton, their Commanding officer at Fort Jay
          I will thank you to give directions to Majr Hoops to have it Issued forth, that Majr. Colefax may be charged with it—
          I am with great Consideration Sir Yr mst Hble St.
          
            Ebenr Stevens.
          
          
            NB There is great Want of the Articles of War for the use of the New Regimts. for the Recruiting Parties—
          
        